In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00133-CV




IN RE: THE ESTATE OF CHARLES W. FORD, DECEASED




         On Appeal from the County Court at Law
                 Harrison County, Texas
          Trial Court No. 2012-16,678-B-CCL




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       The parties have filed with this Court a joint motion to dismiss this appeal. See TEX. R.

APP. P. 42.1. The parties represent that they have reached a full and final settlement. In such a

case, no real controversy exists, and, in the absence of a controversy, the appeal is moot.

       We grant the motion and dismiss this appeal.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        March 20, 2014
Date Decided:          March 21, 2014




                                                 2